DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/19/2020, Page 9, Lines 14-20 have been fully considered but they are not persuasive.
Applicant argues:
Thus, although the Examiner argues that "Miyajima is relied upon to teach the animation of gear shapes wherein each item of a plurality of items such as master beat, master temp, etc. correspond to a cog of the plurality of cogs on each gear shape" and interprets Miyahima to teach "upon input indicating the main power gear to be rotated, cause the second gear with main power gear based on the rotation of the main power gear" (i.e., to remedy the acknowledged deficiencies of Tu), the Examiner's proposed combination and modification of Tu and Miyajima to produce claim 1 would not have been obvious.

Examiner respectfully disagrees.  Upon further consideration, examiner has interpreted upon indicating that the TV category 418 is selected in the category icon array 404, the vertical arrays 306, 406, 506, 606, 706 would appear as you scroll through them.  Additionally, as cited in the previous action, Miyajima teaches as the main gear 301 rotates in the A1 direction, the placeholder 302A and tune gear 304-1 will rotate with it in the A2 direction as taught in Para 0171, 0172 and shown in Figs. 18-20.  Therefore, one of ordinary skill in the art would interpret that as select the category (i.e. main gear), the second selected icon (i.e. second gear) from the vertical array would rotate based on the selection of the first shape.  

Applicant’s arguments with respect to claim(s) 1 and 11 regarding the amended limitation have been considered but are moot because the new ground of rejection does not rely on the combination of art applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu ("Tu" US 20060136246), and further in view of Miyajima et al. ("Miyajima" US 20140068435), and Koppert (“Koppert” US 20110296341).

Regarding claim 1, Tu teaches a user equipment device comprising: 
display generator circuitry configured to generate for display: [Tu –Multimedia processing apparatus 102 configured to generate for display a guide/menu – see Fig. 2-7, Para 0033-0034]
a first shape comprising a first plurality of media identifiers, wherein each of the first plurality of media identifiers corresponds to a [icon] of a first plurality of [icons] the first shape, [Tu – Horizontal shape (304, 404, 504, 604, 704) comprises a first plurality of media identifiers such as video, TV, DVD, Web, etc., wherein each of the first plurality of media identifiers corresponds to an icon for first of a first plurality of category icons of the first shape – see Figs. 3-7, Para 0037-0038, 0040]
a shape comprising a second plurality of media identifiers, wherein the second plurality of media identifiers is representative of a group indicated by a first media identifier corresponding to a first [icon] of the first plurality of [icons], wherein each of the second plurality of media identifiers corresponds to a [icon] of a second plurality of [icons] of the second shape, and [Tu – second shape of selected category icon (418, 518, 618, 718) comprising a second plurality of media identifiers in column (406, 506, 606, 706), wherein the plurality of media identifiers in column is representative of a group indicated by a first media identifier (TV) corresponding to a first icon of plurality of icons on the column associated with the 
a third shape comprising a third plurality of options with respect to a media asset indicated by a second media identifier corresponding to a second [icon] of the second plurality of [icons]; and [Tu – shape comprising third plurality of options such as A, B, C, D, with respect to a media asset indicated by a second media identifier (sports/football) corresponding to a second icon (sports icon of the second plurality of icons – see Figs. 4-7, Para 0057,0060]
control circuitry configured to: 
upon input indicating that the first shape is to be [selected], cause the display generator circuitry to [scroll] the second shape with the first shape based on the [scrolling] of the first shape. [Tu – Control circuity in processing apparatus 102 configured to: upon input that the first shape with selected video category is to be rotated/moved to selected TV category icon, cause display generator circuitry to rotate/move the second shape with selected TV category with column 406, 506, 606, 706, with the first shape with selected Video icon based on the rotation of the first shape – see Figs. 2-7, Para 0039, 0040, and 0054]
Tu also discloses menu screen comprises cross-shape or any shape and in any number of dimension (Para 0037).
Tu does not explicitly teach the first shape, second shape, third shape are gear shapes, and icons on the shapes are cogs of the plurality of cogs of each gear shape,
while continuing to generate for display the first gear shape and the second gear shape.   

However, Miyajima teaches gear shapes, each gear shape comprising item information, each item information correspond to a cog of a plurality of cogs of each gear shape [Miyajima - each gear shape comprising plurality of items information, each item of plurality of items such as master beat, master tempo. correspond to a cog of plurality of cogs of each gear shape – see Figs. 12, 18-20, 27-31, Para 0136, 0171-0172, 0174-0175] 
control circuitry configured to: upon input indicating that the first gear shape is to be rotated, cause display generator circuitry to rotate the second gear shape with the first gear shape based on the rotation of the first gear shape [Miyajima - see Figs. 12, 18-20, 27-31, Para 0136, 0171-0172, and 0174-0175].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tu’s disclosure of any shape comprising icons to comprise gear shapes with cogs on screen for selection as taught by Miyajima in order to yield predictable results of providing user with simple operations [Para 0005-0006, 0022].
Tu and Miyajima do not explicitly teach while continuing to generate for display the first shape and the second shape.

However, Koppert teaches while continuing to generate for display the first shape and the second shape. [Koppert – Para 0054, 0029: teaches While the user is 
Tu, Miyajima, and Koppert are analogous in the art because they are from the same field of user interface menus [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tu and Miyajima’s menu in view of Koppert to menu visibility for the reasons of improving user navigation by allowing the user to see their highlighted path of selected menus and submenus.

Regarding claim 2, Tu, Miyajima, and Koppert teaches the device of claim 1, wherein the display generator circuitry is further configured to generate for display: 
the first shape further comprising a first selection position, wherein the first [icon] corresponding to the first media identifier is in the first selection position, and [Tu – Para 0054, Fig. 4: discloses a user accesses the guide by selecting the television category icon 418 in the category icon array 404.]
the second shape further comprising a second selection position, wherein the second [icon] corresponding to the second media identifier is in the second selection position. [Tu – Fig. 4-6: suggests the selected category icon item (items 418, 518, 618, and 718) may correspond to channels, time slots, genres, or program ratings]
Miyajima teaches gear shapes, each gear shape comprising item information, each item information correspond to a cog of a plurality of cogs of each gear shape [Miyajima - each gear shape comprising plurality of items information, 

Regarding claim 3, Tu, Miyajima, and Koppert teaches the device of claim 1, wherein the display generator circuitry is further configured to generate for display: 
a fourth shape, of a size smaller than the first shape, overlaying the first shape, the fourth shape comprising the first media identifier of the first plurality of media identifiers, and [Miyajima – Para 0173-0175: discloses playback of the tune corresponding with the tune gear 304-4 (playback tune B) has been started by placing the tune gear 304-4 on the placeholder 302B while the playback tune A corresponding to the tune gear 304-1 that is placed on the placeholder 302A is being played.  Examiner interprets this as a selection of a smaller shaped gear that overlays on a bigger gear]
a fifth shape, of a size smaller than the second shape, overlaying the second shape, the fifth shape comprising the second media identifier of the second plurality of media identifiers. [Miyajima – Para 0173-0175: discloses playback of the tune corresponding with the tune gear 304-4 (playback tune B) has been started by placing the tune gear 304-4 on the placeholder 302B while the playback tune A corresponding to the tune gear 304-1 that is placed on the placeholder 302A is being played.  Examiner interprets this as a selection of a smaller shaped gear that overlays on a bigger gear]

Regarding claim 4, Tu, Miyajima, and Koppert teaches the device of claim 3, wherein the first gear shape, the second gear shape, and the third gear shape are of a first size, and wherein the fourth gear shape and the fifth gear shape are of a second size smaller than the first size. [Miyajima – Para 0173-0175: discloses playback of the tune corresponding with the tune gear 304-4 (playback tune B) has been started by placing the tune gear 304-4 on the placeholder 302B while the playback tune A corresponding to the tune gear 304-1 that is placed on the placeholder 302A is being played.  Examiner interprets this as a selection of a smaller shaped gear that overlays on a bigger gear]

Regarding claim 5, Tu, Miyajima, and Koppert teaches The device of claim 3, wherein the control circuitry is further configured, further upon the input indicating that the first gear shape is to be rotated, to: 
based on the rotation of the first shape, cause the display generator circuitry to update the fourth shape based on an updated first media identifier of the first shape, and [Tu – Para 0040: discloses The category icons 312-324 can be moved or scrolled across the menu screen 302 (e.g., see 330) by horizontally moving the button/joystick on the controller 114. A particular category icon, for example, a video icon 316 in FIG. 3, can be selected by moving the icon 316 into the center area 308 of the menu screen 302.]
based on the rotation of the second shape, cause the display generator circuitry to update the fifth shape based on an updated second media identifier of the second shape. [Tu – Para 0040: discloses the category icons 312-324 can be moved or scrolled across the menu screen 302 (e.g., see 330) by horizontally moving the button/joystick on the controller 114. A particular category icon, for example, a video icon 316 in FIG. 3, can be selected by moving the icon 316 into the center area 308 of the menu screen 302.]
However, Miyajima teaches gear shapes, each gear shape comprising item information, each item information correspond to a cog of a plurality of cogs of each gear shape [Miyajima - each gear shape comprising plurality of items information, each item of plurality of items such as master beat, master tempo. correspond to a cog of plurality of cogs of each gear shape – see Figs. 12, 18-20, 27-31, Para 0136, 0171-0172, 0174-0175]

Regarding claim 6, Tu, Miyajima, and Koppert teaches the device of claim 1, wherein the control circuitry is further configured, based on the rotation of the gear shape, to: 
select an updated first media identifier of the first plurality of media identifiers of the first shape; 
determine, based on the updated first media identifier, a fourth plurality of media identifiers that are representative of a group indicated by the updated first media identifier; and  [Tu – Fig. 4-6: suggests the selected category icon item (items 418, 518, 618, and 718) may correspond to channels, time slots, genres, or program ratings]
cause the display generator circuitry to generate for display the second shape with the fourth plurality of media identifiers replacing the second plurality of media identifiers. [Tu – Para 0055: discloses for a selected channel icon 450 in an attention area 410, the guide displays a program entry list 452 including a series of program entries 454 and corresponding program times 456. A program entry 454 provides the name of a television program that will be available (e.g., broadcast for viewing) on the channel corresponding to the selected channel icon 450 at the time indicated by the program time 456 corresponding to that entry 454.  Fig. 4-7: suggests a different set of content (items 452, 552, 652, 752) for each selected channel (item 450, 550, 650, 750)]
However, Miyajima teaches gear shapes, each gear shape comprising item information, each item information correspond to a cog of a plurality of cogs of each gear shape [Miyajima - each gear shape comprising plurality of items information, each item of plurality of items such as master beat, master tempo. correspond to a cog of plurality of cogs of each gear shape – see Figs. 12, 18-20, 27-31, Para 0136, 0171-0172, 0174-0175]

Regarding claim 7, Tu, Miyajima, and Koppert teaches the device of claim 6, wherein the display generator circuitry is further configured to generate for display: 
the first gear shape further comprising a first selection position [i.e. center area], wherein the first cog corresponding to the first media identifier is in the first selection position, and [Tu – Para 0040: teaches A particular category icon, for 
wherein the control circuitry is configured, when determining the fourth plurality of media identifiers that are representative of the group indicated by the updated first media identifier, to: 
determine whether the first gear shape has stopped rotating; [Miyajima – Para 0275: discloses the display unit 215 stops rotation of the placeholder corresponding to the audio data of which playback has been stopped, under control of the display control unit 232.  Therefore, the rotation stops in response to a stopped command]
in response to determining that the first gear shape has stopped rotating, detect a third cog corresponding to the updated first media identifier is in the first selection position; 
transmit a request for the fourth plurality of media identifiers, wherein the request comprises the updated first media identifier; and 
receive, in response to the request, the fourth plurality of media identifiers. [Tu – Para 0040: discloses the category icons 312-324 can be moved or scrolled across the menu screen 302 (e.g., see 330) by horizontally moving the button/joystick on the controller 114. A particular category icon, for example, a video icon 316 in FIG. 3, can be selected by moving the icon 316 into the center area 308 of the menu screen 302.  Para 0043: discloses In FIG. 3, the video content array 306 is displayed by moving the video icon 316 into the center area 308 of the menu screen 302. The selection of other category icons displays content icon arrays for other content files.]

Regarding claim 8, Tu, Miyajima, and Koppert teaches the device of claim 1, wherein the first plurality of media identifiers corresponds to a plurality of categories of media assets, and wherein the second plurality of media identifiers corresponds to a plurality of subcategories of media assets. [Tu – Para 0055: discloses for a selected channel icon 450 in an attention area 410, the guide displays a program entry list 452 including a series of program entries 454 and corresponding program times 456. A program entry 454 provides the name of a television program that will be available (e.g., broadcast for viewing) on the channel corresponding to the selected channel icon 450 at the time indicated by the program time 456 corresponding to that entry 454.  Fig. 4-7: suggests a different set of content (items 452, 552, 652, 752) for each selected channel (item 450, 550, 650, 750)]

Regarding claim 9, Tu, Miyajima, and Koppert teaches the device of claim 8, wherein the control circuitry is further configured to: 
retrieve, from a database, the plurality of categories of media assets; [Tu – Para 0033: discloses the decoder 232 decodes input data received from the data I/O unit 200 or the storage unit 208. Thus, the input data may include broadcast content, movie, and music.]
determine the first media identifier corresponding to the first cog corresponds to a first category of the plurality of categories; [Miyajima - Para 0136, Fig. 12: discloses the main power gear 301, as shown with the arrow A1, rotates 
retrieve, from the database, the plurality of subcategories, wherein the plurality of subcategories corresponds to the first category; and [Tu – Para 0038: discloses the two-dimensional array includes a category icon array 304 arranged as a row in a horizontal direction, and a content icon array 306 arranged as a column in a vertical direction.  The content icon array 306 includes a plurality of content icons.]
cause the display generator circuitry to generate for display the plurality of categories on the first gear shape and the plurality of subcategories on the second gear shape. [Tu – Figs. 3-7: suggests display of an array of subcategories (items 306, 406, 506, 606, 706) based on the selected main category (items 304, 404, 504, 604, 704)]

Regarding claim 10, Tu, Miyajima, and Koppert teaches the device of claim 1, wherein: 
the first plurality of media identifiers corresponds to a plurality of channels, 
the second plurality of media identifiers corresponds to a plurality of programs, and 
the third plurality of options corresponds to a plurality of program actions.  [Tu – Para 0022: discloses one category is television programs. When the user selects the television program category icon, the system displays a vertical column of icons corresponding to respective television channels. The user selects a channel by moving a selection box along the column of icons, similar to selecting a category. When the 

In regards to method claims 11-20, claim(s) 11-20 recite(s) limitations that is/are similar in scope to the limitations recited in device claims 1-10. Therefore, claim(s) 11-20 is/are subject to rejections under the same rationale as applied hereinabove for claim 1-10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604.  The examiner can normally be reached on 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAYCEE IMPERIAL/           Examiner, Art Unit 2426


/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426